Citation Nr: 1114487	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  06-15 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as anxiety and paranoid schizophrenia), to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lavan & Neidenberg, P.A.


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel





INTRODUCTION

The Appellant (or Claimant) had 23 days of active duty service from July 25, 1980 to August 16, 1980.  She served in the United States Army Reserves from June 1980 to June 1986.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Appellant did not request a hearing before the Board.  

In a September 2009 decision, the Board denied service connection for an acquired psychiatric disorder, arthritis of the back and neck, hypertension, diabetes mellitus, gastrointestinal disorder, and a nonservice-connected pension.  The Appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2010, while the case was pending at the Court, VA's Office of General Counsel and the Appellant's representative filed a Joint Motion, withdrawing the appeals for service connection for arthritis of the back and neck, hypertension, diabetes mellitus, gastrointestinal disorder, and a nonservice-connected pension, and requesting that the Court vacate the Board's September 2009 decision denying service connection for an acquired psychiatric disorder.  That same month, the Court issued an Order vacating the Board's September 2009 decision to deny the appeal for service connection for an acquired psychiatric disorder.  

The appealed issue of service connection for an acquired psychiatric disorder is REMANDED to the RO.  


REMAND

As indicated in the Joint Motion for Remand, the parties agree that further VA examination and medical opinion is needed on the question of whether the Appellant's currently diagnosed psychiatric disorder(s) is(are) related to her 23 days of service or Reserve service.  In making its determination in the now vacated August 2009 decision, the Board denied the Appellant's claim, deciding that the preponderance of the evidence weighed against a finding that the Appellant's psychiatric disorder had its onset during service.  In coming to this conclusion, the Board found not probative a June 2007 VA examiner's opinion that the Appellant had a delusional disorder related to service as it was based on an inaccurate history.  The Board noted that the June 2007 VA examiner's opinion was based on the history provided that the Veteran, who stated she had six years of active service.  In actuality, the Appellant had only 23 days of active service, with periods of Reserve service.  Also, the June 2007 VA examiner's opinion was based on the assumption that some alleged sexual harassment occurred during service when, in fact, there had been no corroboration of the alleged sexual harassment in service.  Finally, the June 2007 VA examiner did not address the fact that there was no treatment for psychiatric problems during service or in the decade thereafter.

Having found the only VA psychiatric examination of record to be inadequate, the Board must remand the case for further medical opinion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Moreover, the Board notes that not all probative treatment records have been associated with the claims file.  For example, the evidence in the claims file indicates that, in January 2007 and October 2010, the Probate Court of the State of South Carolina ordered the Appellant to undergo a psychiatric examination at the Columbia Area Mental Health Center.  No copies of these examinations currently are of record.  Moreover, the record contains treatment records from the G. Weber Bryan Psychiatric Hospital dated through September 2008; however, no records indicating later treatment have been associated with the claims file.  Accordingly, any outstanding records should be obtained and associated with the claims file.

Accordingly, the issue of service connection for a psychiatric disorder is REMANDED for the following action:

1.  The RO should request the Appellant to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided psychiatric care, especially since September 2008.  After securing the necessary releases, the RO should attempt to obtain copies of pertinent treatment records identified by the appellant, including all records from the Columbia Area Mental Health Center, and all records from the 
G. Weber Bryan Psychiatric Hospital dated after September 2009.

2.  The RO should schedule the Appellant for a VA psychiatric examination to ascertain the nature and etiology of any current psychiatric disability, to include PTSD.  The relevant medical evidence from the claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  An interview of the Appellant regarding the psychiatric history, a psychiatric examination, and all tests and studies required to respond to the following questions should be performed.  The VA examiner should list all current psychiatric disabilities and clearly address the following:

(i)  If the VA examiner diagnoses the Appellant as having PTSD, the VA examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD, and that the Veteran's PTSD is related to any claimed stressors.  

(ii)  Regardless of whether the VA examiner diagnoses the Veteran as having PTSD, if any other psychiatric disorder is diagnosed, the VA examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or more) that any other acquired psychiatric disability was first manifested in service or is otherwise related to service.  

A complete rationale should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The examiner should identify the relevant testing or other information needed to provide the requested opinion.  If development is required, the development should be conducted and the claims file returned to the VA examiner.

3.  If the benefit sought on appeal is not granted, the Appellant and representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Appellant is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. 
§ 3.655 (2010).  The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


